DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                         Status of claims
Claims 1 as amended and new claims 22-24 as filed on 5/24/2002 have been entered and are now pending.
Claims 2-21 were canceled by Applicants.
Response to Arguments
Applicant’s arguments filed on 5/24/2022 with respect to presently pending claims 1 and 22-24 have been fully considered and are persuasive. 
The claim rejection under 35 U.S.C. 103 as being unpatentable over US 8,361,144 (Fish et al), Majewski et al. (“Ionic liquids in embalming and tissues preservation”. Acta Histochemica. 2003, 105(2), pages 135-142) and US 9,696,247 (Goldsborough et al) has been withdrawn in view of present claim amendment and in view of Applicants’ arguments that the cited combination of the prior art refences does not teach and/or suggest the presently claimed method for preserving medical device comprising decellularized biological tissue in specific quarterly ammonium salt ionic liquids as claimed because even if ionic liquids might have some structural similarity they have very different and unpredictable effects on tissue including dehydration (Majewski), swelling/shrinkage (Goldsborough table 2) and toxicity (Fish, Majewski and Goldsborough table 6) and not all ionic liquids are necessarily biocompatible or suitable for use in preserving an implantable medical device (response pages 2-10). 
Claims 1 and 22-24 are free from prior art and allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914. The examiner can normally be reached Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
May 25, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653